      2:16-cv-02356-MBS             Date Filed 12/27/19   Entry Number 96       Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

FELICIA SANDERS, individually and as              )
Legal Custodian of K.M., a minor,                 )   Civil Action No. 2:16-cv-2356-RMG
                                                  )
                       Plaintiff,                 )   consolidated with 2:16-cv-2350; 2:16-cv-
                                                  )   2351; 2:16-cv-2352; 2:16-cv-2354; 2:16-cv-
v.                                                )   2355; 2:16-cv-2357; 2:16-cv-2358; 2:16-cv-
                                                  )   2359; 2:16-cv-2360; 2:16-cv-2405; 2:16-cv-
THE UNITED STATES OF AMERICA,                     )   2406; 2:16-cv-2407; 2:16-cv-2409; and
                                                  )   2:16-cv-2746
                       Defendant.                 )
                                                  )
                                                  )
This document pertains to all cases               )
                                                  )

                     PLAINTIFFS’ MEMORANDUM IN OPPOSITION
                   TO DEFENDANT’S RENEWED MOTION TO DISMISS

       Subject to Plaintiffs’ Motion to Consolidate and Plaintiffs’ Motion for an extension to reply

to Defendant’s Motion to Dismiss, Plaintiffs submit the following in response to Defendant’s

motion to dismiss. Plaintiffs would point out that Defendant contends, first, that Plaintiffs

Amended Complaint fails to allege facts upon which subject matter jurisdiction can be based

because under state substantive law the Government did not owe Plaintiffs a legal duty of care.

Second, Defendant contends that there is no private party analogue to the conduct challenged here.

(Docket Number 89-1, p. 12). Plaintiffs respectfully submit that the facts alleged in the Amended

Complaint, taken as true as required, Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009), do

allege tortious breach of a governmental duty under state law that is similar or analogous to a duty

imposed upon a private party under state law as is necessary to defeat the motion to dismiss.




                                                  1
       2:16-cv-02356-MBS             Date Filed 12/27/19          Entry Number 96            Page 2 of 8




Rayonier, Inc. v. United States, 352 U.S. 315, 318, 77 S.CT. 374, 376, 1 L. Ed. 2d 354 (1957).1

        As set forth in Rayonier, supra

        “…the very purpose of the Tort Claims Act was to waive the Government’s
        traditional all-encompassing immunity from tort actions and to establish novel and
        unprecedented governmental liability.”


Further, 28 U.S.C. § 1346 gives District Courts jurisdiction for a negligent or wrongful act or

omission of an employee causing loss

        “where the United States, if a private person, would be liable to the claimant in
        accordance with the law of the place where the act or omission occurred.”


        The Amended Complaint alleges that Defendant’s negligent conduct created a risk of

injury and death to Plaintiffs when a government employee, the background check examiner, took

no action during a background check to contact the Columbia PD to obtain an incident report which

indisputably would have prevented Dylann Roof from being allowed to purchase a semi-automatic

Glock pistol used to injure and kill Plaintiffs. Plaintiffs allege the failure of Defendant occurred

after being told that Columbia PD had the report, and despite the fact that FBI policy, including

SOP 5.5.5, mandated that the Examiner contact the arresting agency (Columbia PD).

        The Amended Complaint further alleges that when the Examiner was told that Columbia

PD was the arresting agency in possession of the incident report she had resources readily available

to find and contact the Columbia PD, but failed to use these available resources to comply with

the SOP’s direction to contact the arresting agency.




1
 Plaintiffs also incorporate by reference in this memorandum all of Dkt. Nos. 15, 44, and 62 in response to
Defendant’s Motion to Dismiss.

                                                         2
       2:16-cv-02356-MBS             Date Filed 12/27/19          Entry Number 96           Page 3 of 8




        Defendant’s memorandum, particularly Dkt. No. 89-1, p. 11, however, mischaracterizes

the factual allegations of Plaintiffs’ Amended Complaint. Defendant states “The Examiner

mistakenly assumed that the Sheriff’s Office was referring her to another law enforcement agency

within Lexington County,” facts not alleged in Plaintiffs’ Amended Complaint. Also not alleged

as a fact is that the Examiner consulted with the NICS Section Contact Sheet which included the

West Columbia Police Department (WCPD). Plaintiffs do allege that WCPD told the Examiner

“not a WCPD Arrest” but, as alleged, this was after the Examiner had already been told Columbia

PD, not West Columbia, had the incident report. Most important Defendant states that after

receiving the reply from the WCPD the Examiner turned her attention to other delayed transactions

while awaiting a response2 from the Solicitor’s Office, implying that the Examiner was still

working on the case. Actually, Plaintiffs’ Amended Complaint alleges the Examiner “took no

action to prevent Roof from being allowed to purchase a semi-automatic Glock pistol” after

receiving the WCPD reply (paragraph 30), even though SOPs mandated the Examiner to contact

Columbia PD. (paragraph 37).

        Based upon the facts as alleged Plaintiffs submit that the Amended Complaint’s allegations

are sufficiently plausible to state a claim under South Carolina law which recognizes a duty to

protect others from harm by third persons where they negligently create a reasonably foreseeable

risk of harm from a third party. Greenville Mem’l Auditorium v. Martin, 301 S.C. 242, 391 S.E.2d

546, 548 (S.C. 1990); Childers v. Gas Line, Inc., 248 S.C. 316, 149 S.E.2d. 761, 765 (S.C. 1966).

Here the Government Examiner’s negligent failure to contact the Columbia PD to obtain the



2
 Before this court Defendant represented that the Examiner was waiting on the Solicitor’s office to send her a copy
of an indictment. Before the Fourth Circuit Defendant claimed the Examiner was waiting on the Solicitor to send her
a copy of the incident report even though it had not been requested.



                                                        3
       2:16-cv-02356-MBS              Date Filed 12/27/19          Entry Number 96            Page 4 of 8




prohibiting incident report resulted in Roof being allowed to purchase the semi-automatic Glock,

thereby creating a reasonably foreseeable risk of harm to Plaintiffs. (See Dkt. No. 62, particularly

pp. 17-22 – Testimony of Morris). Thus, under South Carolina law a private party would be liable

to Plaintiffs for negligent creation of a risk of harm and Defendant is likewise subject to liability.3

        In addition, under South Carolina law, violation of Defendant’s rules, as alleged here, may

constitute breach of a duty of care and the proximate cause of the injury regardless of the intent of

the rules. Madison ex rel. Bryant v. Babcock Ctr, Inc., 371 S.C. 123, 638 S.E.2d 650, 659 (S.C.

2006). Common law and negligence per se claims are also properly and sufficiently alleged (see

Dkt. No. 62 for a more detailed analysis).

        As to Defendant’s contention that no private analogue exists so as to allow Plaintiffs’

claims, Plaintiffs would first note that Defendant recognizes that the test to be applied is whether

a private person would be responsible for “similar negligence.” (Dkt. No. 89-1, p. 14-15). In this

connection Plaintiffs submit that a gun dealer, such as Shooter’s Choice, is one such private

analogue. Such a gun dealer can prevent a person from obtaining a gun and in fact does so when

receiving a “Denied” response from NICS. Likewise, if a gun dealer’s computer received a

“Denied” response but the gun dealer does not search its records to find this response and makes

the sale, the gun dealer would be liable under South Carolina law to an injured third party for its

negligent creation of the risk of harm which actually resulted in injury by allowing the sale of the

prohibited gun.



3
  Plaintiffs also contend that Defendant is liable on the basis that Defendant had a special relationship with
Plaintiffs and voluntarily undertook to perform the background check and did so in a negligent manner, as well as
the Amended Complaint plausibly stating a claim for negligent failure to adhere to the Code of Federal Regulations
requirements. Plaintiffs specifically reserve and preserve the right to pursue these claims, notwithstanding the
recent opinion of the United States Court of Appeals for the Fourth Circuit in Sanders v. United States, 937 F.3d 316
(4th Cir. 2019).

                                                         4
       2:16-cv-02356-MBS              Date Filed 12/27/19           Entry Number 96            Page 5 of 8




         In contending no private analogue exists, Defendant also overlooked private companies

that perform 1) background checks for healthcare organizations for employment suitability and

credentials; 2) background checks for schools and childcare; 3) background checks for caregivers

of disabled and seniors; 4) background checks for nursing home facilities; 5) background checks

for landlord and real estate agents for tenant suitability; and 6) background checks for private

sector financial transactions. Any of these background checks, if negligently performed, could

result in serious danger and risk of harm and/or loss to those for whom the checks are performed

and/or injured parties. And all of these background checks subject the private parties performing

the checks to liability if the negligent check creates a risk of harm and/or if a negligent check

voluntarily undertaken results in harm.

         Accordingly, Plaintiffs submit that private analogues do exist which render Defendant

potentially liable herein, where a private party would also face potential liability.

         For the foregoing reasons as well as any which may be advanced upon any hearing of this

matter, Plaintiffs respectfully submit that the motion to dismiss should be denied.4

                                                      s/Gedney M. Howe, III
                                                      SEN. GERALD MALLOY
                                                      Malloy Law Firm
                                                      PO Box 1200
                                                      Hartsville, SC 29551
                                                      Phone: 843-339-3000
                                                      Fax: 843-332-4646
                                                      gmalloy@bellsouth.net




4
  Plaintiffs have previously filed a motion for extension of time to submit the memorandum in opposition to the
motion to dismiss but the court has not ruled on this motion. Since Plaintiffs’ response is due today, Plaintiffs are
filing this memorandum. Plaintiffs reserve the right to file an additional, amended or supplemental memorandum
and specifically agree that the response of Defendant to Plaintiffs’ opposition should be extended until after such
additional, amended or supplemental response is filed which Plaintiffs will attempt to do in the next 14 days.

                                                          5
2:16-cv-02356-MBS   Date Filed 12/27/19   Entry Number 96       Page 6 of 8




                               S. RANDALL HOOD
                               McGowan, Hood & Felder, LLC
                               1539 Health Care Drive
                               Rock Hill, SC 29732
                               Phone: 803-327-7828
                               rhood@mcgowanhood.com

                               GEDNEY M. HOWE, III
                               Law Offices of Gedney M. Howe, III, PA
                               PO Box 1034
                               Charleston, SC 29402
                               Phone: 843-722-8048
                               ghowe@gedneyhowe.com

                               Attorneys for:
                               Jennifer Pinckney, Personal Representative of the
                               Estate of Clementa Pinckney

                               Jennifer Pinckney

                               Jennifer Pinckney, individually and as Parent,
                               Natural Guardian and Next Friend of M.P., a minor

                               GEDNEY M. HOWE, III
                               Law Offices of Gedney M. Howe, III, PA
                               PO Box 1034
                               Charleston, SC 29402
                               Phone: 843-722-8048
                               Fax: 843-722-2140
                               ghowe@gedneyhowe.com

                               ANDREW J. SAVAGE, III
                               Savage Law Firm
                               15 Prioleau Street
                               Charleston, SC 29401
                               Phone: 843-720-7470
                               Fax: 843-720-7478
                               Andy@savlaw.com

                               Attorneys for:
                               Tyrone Sanders, Personal Representative of the
                               Estate of Tywanza Sanders

                               Felicia Sanders

                               Felicia Sanders, individually and as Legal Custodian

                                  6
2:16-cv-02356-MBS   Date Filed 12/27/19   Entry Number 96      Page 7 of 8




                               of K.M., a minor

                               Polly Sheppard

                               Walter B. Jackson, Personal Representative of the
                               Estate of Susie Jackson

                               Laura Moore, Personal Representative of the Estate
                               of Ethel Lance

                               Bethany Middleton-Brown, Personal Representative
                               of the Estate of DePayne Middleton-Doctor


                               GEDNEY M. HOWE, III
                               Law Offices of Gedney M. Howe, III, PA
                               PO Box 1034
                               Charleston, SC 29402
                               Phone: 843-722-8048
                               Fax: 843-722-2140
                               ghowe@gedneyhowe.com

                               ANDREW J. SAVAGE
                               Savage Law Firm
                               15 Prioleau Street
                               Charleston, SC 29401
                               Phone: 843-720-7470
                               Fax: 843-720-7478
                               Andy@savlaw.com

                               W. MULLINS McLEOD, JR.
                               McLeod Law Group, LLC
                               3 Morris Street, Ste. A
                               Charleston, SC 29403
                               Phone: 843-277-6655
                               Mullins@mcleod-lawgroup.com

                               J. STEPHEN SCHMUTZ
                               Schmutz & Schmutz Attorneys at Law
                               24 Broad Street
                               Charleston, SC 29401
                               Phone: 843-577-5530
                               Steve@schmutzlaw.com

                               Attorneys for:
                               Anthony Thompson and Kevin Singleton, as Co-

                                  7
     2:16-cv-02356-MBS   Date Filed 12/27/19   Entry Number 96      Page 8 of 8




                                    Personal Representatives of the Estate of Myra
                                    Singleton Quarles Thompson


                                    W. MULLINS McLEOD, JR.
                                    McLeod Law Group, LLC
                                    3 Morris Street, Ste. A
                                    Charleston, SC 29403
                                    Phone: 843-277-6655
                                    Mullins@mcleod-lawgroup.com

                                    J. STEPHEN SCHMUTZ
                                    Schmutz & Schmutz Attorneys at Law
                                    24 Broad Street
                                    Charleston, SC 29401
                                    Phone: 843-577-5530
                                    Steve@schmutzlaw.com

                                    DAVID F. AYLOR
                                    David Aylor Law Offices
                                    24 Broad Street
                                    Charleston, SC 29401
                                    Phone: 843-310-4900
                                    David@davidaylor.com

                                    Attorneys for:
                                    Shalisa Coleman, as Personal Representative of the
                                    Estate of Sharonda Coleman-Singleton

                                    Anthony Thompson

                                    Arthur Stephen Hurd, as Personal Representative of
                                    the Estate of Cynthia Graham Hurd

                                    Arthur Stephen Hurd



December 27, 2019




                                       8
